Citation Nr: 0630551	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-42 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than March 1, 
2002, for the grant of service connection for irritable bowel 
syndrome (IBS) as an undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for non-
Hodgkin's lymphoma, and if so, whether entitlement to service 
connection is warranted. 

3.  Entitlement to service connection for a disorder 
manifested by chronic fatigue, including as an undiagnosed 
illness. 

4.  Entitlement to service connection for a disorder 
manifested by a weak immune system (other than non-Hodgkin's 
lymphoma), including as an undiagnosed illness.

5.  Entitlement to service connection for a respiratory 
disorder (other than non-Hodgkin's lymphoma), including as an 
undiagnosed illness.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to August 
1980, and from March 1985 to June 1987.  In addition, from 
January 1991 to May 1991, he completed a period of active 
duty within the Southwest Asia theater of operations, during 
the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania.  (The 
matter was subsequently transferred and placed under the 
jurisdiction of the RO in Newark, New Jersey.)
  
The issue of entitlement to service connection for non-
Hodgkin's lymphoma is addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.

In a November 2004 statement accompanying his VA Form 9 
substantive appeal, as well as at his January 2006 BVA 
hearing before the undersigned, the veteran raised the issue 
of entitlement to service connection for a thyroid disorder, 
claimed as secondary to his non-Hodgkin's lymphoma.  As well 
at this hearing, he addressed his entitlement to service 
connection for depression, which was previously denied in a 
January 2003 rating decision.  Moreover, the veteran also 
claimed entitlement to service connection for alcohol abuse, 
including in relation to his depression.  The Board refers 
these new matters to the RO for all necessary action.  See 
38 C.F.R. §§ 20.200-20.202 (2005).  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  Service department records confirm that the appellant is 
a Persian Gulf War veteran.

3.  The veteran claimed entitlement to service connection for 
irritable bowel syndrome (IBS), including as an undiagnosed 
illness, in October 1995.

4.  In a January 2003 rating decision, VA granted the veteran 
service connection for IBS as an undiagnosed illness, and 
assigned an effective date for this award of March 1, 2002.    

5.  March 1, 2002, is the effective date of a change in VA 
law that specifically included IBS on a list of chronic 
diseases that were newly eligible for presumptive service 
connection as Persian Gulf War undiagnosed illnesses.  

6.  An unappealed April 1997 rating decision denied the 
veteran entitlement to service connection for non-Hodgkin's 
lymphoma.

7.  Evidence associated with the claims folder since the 
April 1997 rating decision is neither cumulative nor 
redundant of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for non-Hodgkin's lymphoma.

8.  The competent medical evidence of record documents 
objective manifestations of chronic fatigue that are not the 
result of any diagnosed condition.  

9.  The competent medical evidence of record does not 
indicate the presence of a currently diagnosed and chronic 
disorder, or any objective indicia of such an undiagnosed 
disorder, that is manifested by a weak immune system (other 
than non-Hodgkin's lymphoma). 

10.  The competent medical evidence of record does not 
identify any currently diagnosed and chronic respiratory 
disorder (other than non-Hodgkin's lymphoma) or objective 
manifestations of such an undiagnosed disorder.


CONCLUSIONS OF LAW

1.  The assignment of an effective date earlier than March 1, 
2002, for the grant of entitlement to service connection for 
irritable bowel syndrome (IBS) as an undiagnosed illness is 
not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).

2.  The April 1997 rating decision that denied entitlement to 
service connection for non-Hodgkin's lymphoma is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1996) [38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006); see also 38 C.F.R. § 20.200 
(2006)].

3.  Evidence associated with the claims folder since the 
April 1997 rating decision is new and material, and the 
requirements to reopen the claim for entitlement to service 
connection for non-Hodgkin's lymphoma have been met.  
38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001) (as in effect 
prior to August 29, 2001).

4.  An undiagnosed illness manifested by chronic fatigue was 
incurred in active service.  38 U.S.C.A. §§ 101, 1110, 1117, 
1118, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006).


5.  A disorder manifested by a weak immune system (other than 
non-Hodgkin's lymphoma) was not incurred in or aggravated by 
active service.  38 U.S.C.A. 
§§ 101, 1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.317 (2006).

6.  A respiratory disorder (other than non-Hodgkin's 
lymphoma) was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101, 1110, 1117, 1118, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist the 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a July 2004 
letter from the RO specifically notified the veteran of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought, 
and of the division of responsibility between the veteran and 
VA for obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006), VA 
essentially satisfied the notification requirements of the 
VCAA by way of this letter by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence that VA would seek 
to provide; (3) informing the veteran about the information 
and evidence that he was expected to provide; and (4) 
requesting the veteran to provide any information or evidence 
in his possession that pertained to his claims.  

The Board recognizes that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as is typically required.  However, in a case 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
such situations, the veteran has a right to a VCAA content-
complying notice and then to proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As noted, 
the RO issued the VCAA letter to the veteran in July 2004.  
Thereafter, he was afforded an opportunity to respond to it, 
and then the RO subsequently reviewed the claims and issued a 
statement of the case (SOC) to the veteran in September 2004.  
Under these circumstances, the Board finds that the 
aforementioned notification requirements of the VCAA have 
been satisfied for this appeal.  Pelegrini, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In addition, the Court recently issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for service connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include an advisement 
that a disability rating and an effective date for the award 
of benefits will be assigned in the event of an award of 
service connection.  Id.  As well, the Board observes that 
these additional notice requirements appear to extend beyond 
claims for service connection, to encompass other types of 
claims for VA benefits.  

In the pending appeal, as noted earlier, the RO provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his claims, but  did not advise 
him as to the type of evidence necessary to establish a 
disability rating or effective date with regard to his 
claimed non-Hodgkin's lymphoma, chronic fatigue, and 
respiratory disorders.  (With regard to the veteran's 
effective date claim, the Board notes that the veteran 
already received due notice as to the requirements for the 
award of an earlier effective date in his case, and notice as 
to the appropriate disability rating is not relevant for this 
claim.)  As to his lymphoma, chronic fatigue, weak immune 
system, and respiratory claims, despite the inadequate notice 
provided to the veteran on the two aforementioned notice 
elements, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a question that was not 
addressed by the agency of original jurisdiction, it must 
consider whether the veteran has been prejudiced thereby).  
The Board has decided to reopen, but then remand, the claim 
for service connection for non-Hodgkin's lymphoma, and so 
this matter is not yet ripe for appellate review.  Moreover, 
upon return of the claim to the RO, there will be another 
opportunity for VA to provide such additionally required 
notice to the veteran.  The Board has decided to grant the 
claim for service connection for chronic fatigue, and so when 
that matter is returned to the RO, the veteran will receive 
due notice as to the requirements for the assignment of a 
disability rating and effective date for this award.  
Finally, the Board has determined that the preponderance of 
the evidence is against the claims for service connection for 
weak immune system and respiratory disorders, and so any 
question as to the appropriate disability rating or effective 
date to be assigned (in the event of an award of service 
connection for these claims) is accordingly moot.  

Furthermore, VA also has a duty under the VCAA to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2006).  In this regard, the Board observes that 
service medical and personnel records are associated with the 
claims file, as are all pertinent and available VA and/or 
private medical records as identified and/or provided by the 
veteran.  As well, VA provided the veteran with VA 
examinations in support of his claims.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2005).  


At this time, the veteran and his representative have not 
made the Board aware of any other additional and potentially 
pertinent evidence that needs to be obtained in order to 
fairly decide these claims.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, such that the case is ready 
for appellate review. 

To that end, as noted, the evidence available for review for 
this appeal includes service medical records, VA and private 
medical reports, and testimony, statements, and argument 
provided by the veteran in support of his claims.  In 
reaching its decisions herein, the Board has carefully 
reviewed, considered, and weighed the probative value of all 
of the evidence now contained in the claims file.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting its decisions, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence, however, including that submitted by the veteran, 
will be addressed and/or summarized where appropriate.  

II.  Entitlement to an Effective Date Earlier than March 1, 
2002, for the Grant of Service Connection for Irritable Bowel 
Syndrome (IBS)

38 U.S.C.A. § 5110(a) (West 2002) states that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release. 38 U.S.C.A. 
§ 5110(b)(1) (West 2002).

As well, 38 U.S.C.A. § 5110(g) (West 2002) provides that, 
subject to the provisions of 38 U.S.C.A. § 5101 (West 2002), 
where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue.   

Moreover, 38 C.F.R. § 3.400 (2006) stipulates that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  In the case of an award of direct 
service connection, the effective date of an award is the day 
following separation from active service or date entitlement 
arose if a claim is received within 1 year after separation 
from service; otherwise, it is the date of receipt of the 
claim or the date that entitlement arose, whichever is later. 
38 C.F.R. § 3.400(b)(2) (2006).

Pursuant to the Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, 115 Stat. 976, effective March 
1, 2002, eligibility for disability compensation for Persian 
Gulf War veterans was expanded to include entitlement to 
service connection for "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, irritable bowel syndrome (IBS), or any other 
illness that meets the requisite criteria, as well as for any 
other diagnosed illness that the Secretary determines, by 
regulation as prescribed under 38 U.S.C.A. § 1117(d) (West 
2002), should be presumptively service-connected.  See 
38 C.F.R. § 3.317(a)(2)(i)(B), (C) (2006).  

In its January 2003 rating decision, the RO awarded the 
veteran service connection for a disorder manifested by the 
symptomatology of IBS, as an undiagnosed illness in a Persian 
Gulf War veteran.  The RO then assigned the veteran an 
effective date for his disability award in accordance with 
the effective date of the governing law in his case: March 1, 
2002.  

Prior to the enactment of the aforementioned 2002 law, there 
was no provision for a veteran's entitlement to presumptive 
service connection for Persian Gulf War undiagnosed illness 
that was manifested by the symptomatology of IBS.  Moreover, 
as to the criteria that were already in effect for the 
establishment of a claimant's entitlement to "standard" 
direct or presumptive service connection before March 1, 
2002, the Board observes that the competent and credible 
evidence of record does not demonstrate that the veteran met 
the requirements for an award of the same under either such 
theory of entitlement at any relevant time before that date.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).   

The Board is aware that the veteran filed his claim in 
October 1995.  However, as explained above, he was not 
eligible for an award of service connection under VA law 
until the date of a new law that was promulgated by Congress 
and placed into effect on March 1, 2002.  Therefore, as to 
this matter, the Board is unable to assign the veteran an 
effective date that is any earlier than March 1, 2002, for 
his grant of service connection for Persian Gulf War 
undiagnosed illness manifested by the symptomatology of IBS.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Under the 
governing law then, the veteran is simply not eligible for 
the benefits he seeks, and as the disposition of his claim is 
based upon the law, and not truly upon the facts of this 
case, the claim must be denied as based upon a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

III.  Whether New and Material Evidence Has Been Received to 
Reopen a Claim for Entitlement to Service Connection for Non-
Hodgkin's Lymphoma

The Board observes that there has been a regulatory change 
regarding VA's definition of what constitutes "new and 
material evidence."  This change applies prospectively to 
all requests to reopen that are made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [now 
codified at 38 C.F.R. § 3.156(a) (2006)].  Because the record 
indicates that the veteran filed his request to reopen this 
claim prior to this date (in October 2000), however, this 
regulatory change is not applicable in the instant case.  
Accordingly, the Board will analyze this matter under the 
former criteria applicable to the analysis of a request to 
reopen a claim based upon the receipt of new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001) (as in effect prior to August 29, 2001).  

Under VA law, if new and material evidence is presented or 
secured with respect to a claim that has finally been 
disallowed, the claim shall be reopened and reviewed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  Under the former criteria at 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted that bears directly and 
substantially upon the specific matter under consideration, 
that is neither cumulative nor redundant, and which by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In any determination as to whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Further, in order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends, and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

Regarding whether any newly received evidence is material, 
the veteran also does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

In the record below, the RO in effect reopened the veteran's 
claim for entitlement to service connection for non-Hodgkin's 
lymphoma, but then denied it again on the merits.  On appeal, 
however, the Board must make its own determination as to 
whether any newly submitted evidence warrants a reopening of 
this claim.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The Board observes that the veteran's initial claim for 
entitlement to service connection for non-Hodgkin's lymphoma 
(as filed in October 1995) was reviewed by the RO and then 
denied in an April 1997 rating decision.  In part, the 
veteran averred that chemicals he was exposed to in the 
Persian Gulf may have caused his cancer.  The evidence under 
consideration at the time consisted of the veteran's service 
medical records, VA treatment and examination reports, 
private medical reports, and statements by the veteran.  In 
large part, the RO determined that the evidence of record did 
not establish that the veteran's currently diagnosed non-
Hodgkin's lymphoma began during active service, manifested to 
a compensable degree within a year after service discharge, 
or was otherwise related to such service.  See 38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2006).  As the veteran did not timely appeal 
the RO's decision, it became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) 
[38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2006); see also 38 C.F.R. § 20.200 (2006)].

In October 2000, the veteran again requested that this claim 
be reopened, and continued to aver that chemical exposure 
caused his cancer.  In a January 2003 rating decision, the RO 
declined to reopen the claim.  Then, in a September 2004 
statement of the case, the RO implicitly reopened the claim, 
but again declined it on the merits.  The veteran filed a 
timely appeal to the Board for this matter.

In relation to the veteran's October 2000 request to reopen, 
additional evidence was associated with the claims file, 
namely an October 2000 private medical opinion advising that 
carcinogens, such as Agent Orange, have been implicated in 
producing lymphoma, and that there was good reason therefore 
to believe that the veteran's exposure to toxins and/or 
chemicals in the Gulf War could have caused his lymphoma.  

On its own determination, the Board finds that additional 
evidence of record for this appeal, specifically the October 
2000 private medical record, is both new and material.  See 
Barnett, supra.  The information contained in this record 
documents the possibility of a causal link between the 
veteran's active service and his later development of non-
Hodgkin's lymphoma.  The Board notes that this type of 
evidence was not available at the time of prior decisions in 
this matter, and therefore considers this record to be new 
evidence.  The Board is also of the opinion that this 
information is material to the case.  At the time of the 
April 1997 rating decision, there was no competent evidence 
in the record of such a linkage.  This statement, however, 
provides such support.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Smith v. West, 12 Vet. App. 312, 314 (1999); Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board therefore holds 
that the October 2000 private medical record is so 
significant that it must be considered in order to fairly 
decide the merits of this claim, and as such, the claim must 
be reopened for full review.  38 C.F.R. § 3.156(a).

The veteran's underlying claim for entitlement to service 
connection for 
non-Hodgkin's lymphoma, however, requires additional 
development prior to appellate review.  As such, the Board 
will remand the matter to the RO at this time.

IV.  Entitlement to Service Connection for a Disorder 
Manifested by Chronic Fatigue, a Disorder Manifested by a 
Weak Immune System (Other than Non-Hodgkin's Lymphoma), and a 
Respiratory Disorder (Other than Non-Hodgkin's Lymphoma), 
Including as Undiagnosed Illnesses

A.  Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2006).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).

Again, in order to establish service connection for the 
claimed disorder, there must be: medical evidence of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based upon an analysis of all the evidence of record, 
including an evaluation of its credibility and probative 
value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Baldwin v. West, 13 Vet. App. 1 (1999); see also 38 
C.F.R. § 3.303(a).  

In addition to consideration under the usual standards for 
direct and presumptive service connection of a claim under VA 
law, for claims by individuals with Persian Gulf War service 
in the Southwest Asia Theater of Operations (such as the 
veteran), 38 U.S.C.A. § 1117 (West 2002) authorizes VA to 
compensate any veteran with a chronic disability resulting 
from an undiagnosed illness or a combination of undiagnosed 
illnesses manifesting either during this period of service or 
within the applicable presumptive period.  See also 38 C.F.R. 
§§ 3.317(a)(1), (5) (2006).  Per 38 C.F.R. § 3.317(a)(1), a 
veteran may receive compensation if he exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as the ones listed in 38 C.F.R. § 3.317(b) 
(2006), provided that such disability becomes manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and which 
by history, physical examination and laboratory tests, cannot 
be attributable to any known clinical diagnosis.  See also 66 
Fed. Reg. 56,614-56,615.  

Per 38 C.F.R. § 3.317(a)(3) (2006), "objective indications 
of chronic disability" include "signs" of objective 
medical evidence perceptible to an examining physician and 
other "non-medical indicators" that are capable of 
independent verification.  Under 38 C.F.R. § 3.317(a)(4) 
(2006), disabilities existing for six months or more and 
those that exhibit intermittent periods of improvement and 
worsening over a six-month period are considered chronic, and 
the six-month period is to be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.           

Again, pursuant to the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976, 
effective March 1, 2002, compensation for Persian Gulf War 
veterans now includes "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, IBS, or any other illness that meets the requisite 
criteria, as well as any other diagnosed illness that the 
Secretary determines, by regulation as prescribed under 
38 U.S.C.A. § 1117(d) should be presumptively service-
connected.  See 38 C.F.R. § 3.317(a)(2)(i)(B), (C).  

"Medically unexplained chronic multisymptom illness" is a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
See 38 C.F.R. § 3.317(a)(2)(ii) (2006).  

The signs or symptoms that may be manifestations of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue; (2) signs or symptoms involving the skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms;  
(8) signs or symptoms involving the upper or lower 
respiratory system; (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; (12) abnormal weight 
loss; or 
(13) menstrual disorders.  See 38 U.S.C.A. §§ 1117, 1118 
(West 2002); 38 C.F.R. § 3.317.  If such signs or symptoms 
have been medically attributed to a diagnosed (rather than 
undiagnosed) illness, then the Persian Gulf War presumption 
of service connection does not apply.  VAOPGCPREC 8-98.

Moreover, per 38 C.F.R. § 3.317(c) (2006), disability 
compensation will not be paid if there is affirmative 
evidence that an undiagnosed illness was: (1) not incurred 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War; (2) caused by a 
supervening condition or event that occurred between the 
veteran's departure from active duty in Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) the result of willful misconduct 
or the abuse of alcohol or drugs.  

B.  Service Connection for a Disorder Manifested by Chronic 
Fatigue

For the reasons listed below, the Board holds that an award 
of service connection for a disorder manifested by chronic 
fatigue is appropriate at this time.  38 U.S.C.A. §§ 1117, 
1118, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.317 (2006).

As noted, the veteran has confirmed active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, from January 1991 to May 1991. 

The Board observes that there was one episode of fatigue 
reported in the veteran's service medical records, which 
occurred in January 1986.  This fatigue, however, was noted 
to have improved following rest.  Thereafter, there was no 
indication of a chronic fatigue problem noted in service 
treatment records, or on subsequent service  reports of 
medical history and examination.

VA medical reports dated from August 1994 to October 1995, 
including an August  1994 examination report for the VA's 
Persian Gulf registry, listed assessments of chronic fatigue 
in relation to the veteran's service, and noted his report of 
a several-year history of relevant symptomatology.

At a VA general medical examination in November 1995, the 
veteran reported a two-year history of chronic fatigue.  
Following clinical evaluation, the examiner then rendered a 
diagnosis of chronic fatigue. 


As well, lay statements dated in September 1996 and October 
1996 document service buddy, family (including his brother-
in-law, a physician), and friends' observations of the onset 
of fatigue symptoms and/or chronic fatigue in the veteran 
following his Gulf War active service. 

After VA examination with claims file review in December 
1997, the examiner opined that the veteran did not yet meet 
the requirements for a diagnosis of chronic fatigue syndrome.  
In a later comment, however, he added that the veteran was 
not on any medication for his "chronic fatigue syndrome."

The Board is aware that in order to service-connect chronic 
fatigue sydrome (CFS) as a Persian Gulf War undiagnosed 
illness, VA has promulgated an explicit set of guidelines in 
its regulations, as specifically listed at 38 C.F.R. § 4.88a 
(2006), and that the aforementioned VA examiner, as well as 
prior medical practitioners of record, declined to assign the 
veteran a specific diagnosis of CFS.  The Board believes that 
the existence of this regulation, however, is not meant to 
prohibit a grant of service connection for other undiagnosed 
disorders manifested by fatigue, as long as the competent and 
credible evidence of record supports such an award.  To that 
end, the Board finds that a grant of service connection for a 
disorder manifested by chronic fatigue is the most 
appropriate outcome for this case, especially as premised 
upon the findings of the August 1994 and November 1995 VA 
examiners, as well as some apparent equivalence on the part 
of the December 1997 VA examiner, that the veteran does have 
such a disorder.   38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
the Board finds that the veteran's claim should prevail.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

C.  Service Connection for a Disorder Manifested by a Weak 
Immune System (Other than Non-Hodgkin's Lymphoma)

The record also reflects that apart from his other claims for 
service connection, the veteran has complained of a weak 
immune system that is the result of his active service.  For 
the reasons that follow, the Board will deny this claim.  

The veteran's service medical records do not suggest or 
indicate the presence of any objectively noted symptomatology 
described as indicia of a weak immune system, and there is no 
such diagnosis contained in these records either during 
service or at the time of the veteran's service discharge 
examinations.

Meanwhile, lay statements of record and dated in September 
1996 and October 1996 do document service buddy, family, and 
friends' observations of similar symptoms in the veteran 
following his Gulf War service. 

None of the veteran's post-service VA and private medical 
reports of record are positive for any objective findings of 
a weak immune system, or of a relevant diagnosis of a chronic 
disorder manifested by a weak immune system (other than non-
Hodgkin's lymphoma).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. 
§§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  The 
competent medical evidence of record simply does not confirm 
the presence of any objectively confirmed indicia of a weak 
immune system (other than non-Hodgkin's lymphoma), as either 
a diagnosed condition or an undiagnosed illness.  As such, 
under any available theory of entitlement, the evidence 
preponderates against the claim, and so the Board must deny 
this appeal.  38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317; see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

In reaching the above conclusions, the Board notes that 
although a veteran, as a layperson, can provide statements as 
to his complaints and observable symptoms, he cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of his claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2005) (competent medical evidence means evidence that is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions); Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, the Board may 
not consider any assertion by the veteran or other laymen of 
record that he has a chronic disorder manifested by a weak 
immune system to be competent medical evidence.

D.  Service Connection for a Respiratory Disorder (Other than 
Non-Hodgkin's Lymphoma)

The veteran additionally avers that, separate and apart from 
his aforementioned non-Hodgkin's lymphoma, he has a chronic 
respiratory disorder that is related to his active service as 
well.  As will be explained below, this claim also does not 
warrant entitlement to service connection.

Beginning in the mid-1980's, the veteran's service medical 
records reflect that he was treated on a number of occasions 
for upper respiratory infections, as well as bronchitis.  
Later-dated service medical history and examination reports, 
however, and including at service discharge, were negative 
for any indication of a chronic respiratory disorder.

Thereafter, private medical records reveal that in 
approximately August 1995, the veteran was diagnosed with 
non-Hodgkin's lymphoma, initially documented on 
X-ray evaluation of his chest as large mediastinal and lung 
masses.  He underwent treatment for this cancer until about 
June 1996.    

As well, lay statements dated in September 1996 and October 
1996 document service buddy, family, and friends' 
observations of similar symptoms in the veteran following his 
Gulf War service. 

VA X-ray examination of the chest, as performed in November 
1997, however, was negative for any observed abnormality in 
the veteran's respiratory system.

At a June 1998 VA respiratory disorders examination with 
claims file review, the veteran reported a history of 
shortness of breath, especially after climbing stairs.  On 
clinical evaluation, however, the examiner documented only 
normal test results, and no abnormal respiratory 
symptomatology.  While the examiner then diagnosed shortness 
of breath and stated that it was possibly attributable to 
either the veteran's noted fatigue or the involvement of his 
mediastinum (presumably a reference to the location of his 
non-Hodgkin's lymphoma), it is apparent that the examiner did 
so as based solely upon the veteran's reported history of the 
same.  The Board further observes that the examiner also 
observed in his examination report that the veteran's 
concurrently taken VA pulmonary function tests were normal.

Recently, a February 2002 VA chest X-ray report was also 
negative for any sign of pulmonary or pleural disease in the 
veteran.

Finally, during his testimony before the undersigned at his 
January 2006 Travel Board Hearing, the veteran admitted that 
he was not aware of any diagnosed respiratory disorder that 
was distinguishable from the residuals of his non-Hodgkin's 
lymphoma.  

The competent medical evidence does not confirm the presence 
of any objectively confirmed indications of a current and 
chronic respiratory disorder that is related to service, as 
either a diagnosed condition or an undiagnosed illness.  The 
evidence of record therefore preponderates against the claim 
under any available theory of entitlement, and so the Board 
will deny it.  38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317; Degmetich, supra.  

In reaching the above conclusions, the Board notes that 
although a veteran, as a layperson, can provide statements as 
to his complaints and observable symptoms, he cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of his claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2005) (competent medical evidence means evidence that is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions); Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, the Board may 
not consider any assertion by the veteran or other laymen of 
record that he has a chronic respiratory disorder to be 
competent medical evidence in support of this appeal.

In reviewing the foregoing, the Board has been cognizant of 
the benefit of the doubt rule.  The preponderance of the 
evidence, however, is against the claim.  As such, this case 
does not present such a state of balance between the positive 
evidence and the negative evidence - a state of relative 
equipoise - so as to allow for a more favorable 
determination.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than March 1, 2002, for the grant 
of service connection for irritable bowel syndrome (IBS) as 
an undiagnosed illness is denied.

New and material evidence having been received, the appeal to 
reopen the claim for entitlement to service connection for 
non-Hodgkin's lymphoma is granted; to that extent only, the 
appeal is allowed.

Service connection for an undiagnosed illness manifested by 
chronic fatigue is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Service connection for a disorder manifested by a weak immune 
system (other than non-Hodgkin's lymphoma), including as an 
undiagnosed illness, is denied.

Service connection for a respiratory disorder (other than 
non-Hodgkin's lymphoma), including as an undiagnosed illness, 
is denied.


REMAND

The veteran testified that he completed an additional period 
of active service, from approximately February 1995 to May 
1995, with the United States Air Force.  The information of 
record indicates that VA, however, has not attempted to 
verify this period of service.  The veteran further avers 
that he first sought medical attention for the initial 
symptomatology of his non-Hodgkin's lymphoma at a service 
department hospital in August 1995, i.e., within a year after 
his discharge from this period of active duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, 
the RO must attempt to verify this claimed period of active 
service.  See 38 C.F.R. § 3.159(c)(2) (2006).

Therefore, in order to give the veteran every consideration 
with respect to this claim, the matter is REMANDED to the RO 
(via the AMC) for the following:

1.  Contact the veteran and request that 
he provide all available documents and 
information he has regarding his reported 
active duty from approximately February 
to May 1995, including unit of 
assignment, purpose of assignment (duties 
performed), and copies of any orders or 
documents relating to the reported active 
duty.

2.  Contact the National Personnel 
Records Center and/or any other 
applicable records repository in order to 
request verification of the veteran's 
claimed service for the period of 
February 1995 to May 1995.  Ensure that 
if there is such service, that it is also 
identified as active duty; active duty 
for training; and/or inactive duty for 
training.

3.  After the above development is 
complete, again review the claim on the 
basis of all additional evidence then of 
record.  If the benefits sought on appeal 
cannot be granted, then furnish the 
veteran with a supplemental statement of 
the case (SSOC) and afford a reasonable 
opportunity for response to the same 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to conduct additional 
evidentiary development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran, however, unless he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


